UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported May 1, 2010 Hibbett Sports, Inc. (Exact Name Of Registrant As Specified In Its Charter) Delaware 000-20969 20-8159608 (State of Incorporation) (Commission (IRS Employer File Number) Identification No.) 451 Industrial Lane Birmingham, Alabama35211 (Address of principal executive offices) (205) 942-4292 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. The Company released its results of operations for the thirteen-week period ended May 1, 2010, in a press release issued on May 21, 2010. The information in this Item, including Exhibit 99.1 attached hereto, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section.It may be incorporated by reference in another filing under the Exchange Act or Securities Act of 1933 if such subsequent filing specifically references this Form 8-K. Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)Executive Compensation On May 21, 2010, the Company agreed to pay Rebecca A. Jones, Senior Vice-President of Merchandising, an inducement bonus in the amount of $60,000. Item 7.01.Regulation FD Disclosures. The information contained in Item 2.02 (including disclaimer) is incorporated by reference into this item 7.01. Item 9.01.Financial Statements and Exhibits. (b) Pro forma financial information. Exhibit 99.1 is furnished pursuant to Item 2.02 and shall not be deemed to be “filed”. Exhibit No. Description Press Release dated May 21, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HIBBETT SPORTS, INC. By: /s/ Gary A. Smith Gary A. Smith Senior Vice President and Chief Financial Officer May 21, 2010 EXHIBIT INDEX Exhibit No. Description Press Release dated May 21, 2010
